PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HARRY PLYLER,
Plaintiff-Appellant,

and

GARY WAYNE NELSON; LES
WILLIAMS; GARY SLEZAK,
Plaintiffs,

v.

MICHAEL MOORE, Director, South
Carolina Department of Corrections,
Defendant-Appellee,

and
                                                   No. 96-6884
UNITED STATES OF AMERICA,
Intervenor,

and

WILLIAM D. LEEKE; BOARD OF
CORRECTIONS OF THE STATE OF
VIRGINIA,
Defendants.

THE LEGAL AID SOCIETY OF THE CITY
OF NEW YORK; THE YOUTH LAW
CENTER; HUMAN RIGHTS WATCH;
NATIONAL WOMEN'S LAW CENTER,
Amici Curiae.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
C. Weston Houck, Chief District Judge.
(CA-82-876-2)

Argued: September 26, 1996
Decided: November 14, 1996

Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Wilkins wrote the opinion, in
which Judge Williams and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: W. Gaston Fairey, FAIREY, PARISE & MILLS, P.A.,
Columbia, South Carolina, for Appellant. Kenneth Paul Woodington,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee. Robert Mark Loeb, Appellate Staff, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Intervenor. ON BRIEF: Rochelle Romosca McKim,
FAIREY, PARISE & MILLS, P.A., Columbia, South Carolina, for
Appellant. Charles Molony Condon, Attorney General, Treva Ash-
worth, Deputy Attorney General, Reginald I. Lloyd, Assistant Attor-
ney General, Columbia, South Carolina; Larry C. Batson, General
Counsel, SOUTH CAROLINA DEPARTMENT OF CORREC-
TIONS, Columbia, South Carolina, for Appellee. Frank W. Hunger,
Assistant Attorney General, Margaret B. Seymour, United States
Attorney, Barbara L. Herwig, Appellate Staff, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Intervenor. Daniel L. Greenberg, John Boston, Sarah Kerr,
Dori A. Lewis, Marta Nelson, Prisoners' Rights Project, THE
LEGAL AID SOCIETY, New York, New York; Mark Soler,
YOUTH LAW CENTER, Washington, D.C.; Kenneth Roth, Juan
Mendez, Joanne Mariner, Regan Ralph, HUMAN RIGHTS WATCH,
New York, New York; Deborah Brake, Brenda V. Smith, Joanna
Grossman, NATIONAL WOMEN'S LAW CENTER, Washington,
D.C., for Amici Curiae.

_________________________________________________________________

                   2
OPINION

WILKINS, Circuit Judge:

A class of South Carolina prison inmates (the Inmates) appeals an
order of the district court terminating, pursuant to 18 U.S.C.A.
§ 3626(b)(2) (West Supp. 1996), as amended by Prison Litigation
Reform Act, Pub. L. No. 104-134, § 802(a), 110 Stat. 1321, 1321-68
(1996), a consent decree pertaining to conditions in South Carolina
prisons. The Inmates principally maintain that to the extent the district
court correctly interpreted § 3626(b)(2) to require termination of the
consent decree, the provision is unconstitutional in that it violates the
separation-of-powers doctrine, denies them equal protection of the
laws, and deprives them of property without due process of law. Con-
cluding that none of the Inmates' arguments have merit, we affirm.

I.

Because the lengthy history of this litigation is largely irrelevant to
the questions we address today, we recount it only briefly. This action
was initiated in 1982 pursuant to 42 U.S.C.A. § 1983 (West 1994),
challenging various conditions of confinement in South Carolina pris-
ons. The Director of the South Carolina Department of Corrections
and the members of the South Carolina Board of Corrections (collec-
tively, "the State") were named as defendants to the suit. The parties
subsequently agreed to the terms of a consent decree, and the district
court approved the settlement in March 1986. Although the consent
decree is primarily concerned with measures to be taken to alleviate
overcrowding, it also contains detailed provisions relating to, inter
alia, health services, educational programs, vocational training, food
service, and visitation. Additionally, the decree provides for contin-
ued supervision by the district court, stipulating that "[t]he Court shall
retain jurisdiction in this case to ensure that the Decree and all plans
incorporated herein are fully implemented." J.A. 79. Since approval
of the consent decree, the State has availed itself of the continuing
supervisory jurisdiction of the district court on three occasions to
request modification of the decree due to unanticipated increases in
the prison population. See Plyler v. Evatt, 924 F.2d 1321, 1323 (4th
Cir. 1991); Plyler v. Evatt, 846 F.2d 208, 211 (4th Cir.), cert. denied,

                     3
488 U.S. 897 (1988); Plyler v. Leeke, No. 86-7654 (4th Cir. Nov. 12,
1986) (per curiam).

Shortly after enactment of the Prison Litigation Reform Act
(PLRA) on April 26, 1996, the State filed a motion to terminate the
consent decree pursuant to 18 U.S.C.A. § 3626(b)(2). The Inmates
opposed the motion, asserting that § 3626(b)(2) did not require termi-
nation of the consent decree and, alternatively, that if termination of
the consent decree was required, the statutory provision was unconsti-
tutional. The district court rejected these arguments and granted the
motion to terminate, leading to this appeal.1

II.

The PLRA is intended to "provid[e] reasonable limits on the reme-
dies available in" lawsuits concerning prison conditions. See H.R.
Rep. No. 21, 104th Cong., 1st Sess. 7 (1995). It accomplishes this
goal, in part, by providing that "[p]rospective relief in any civil action
with respect to prison conditions shall extend no further than neces-
sary to correct the violation of the Federal right of a particular plain-
tiff or plaintiffs." 18 U.S.C.A. § 3626(a)(1)(A); see also H.R. Rep.
No. 21, at 24 n.2 (noting that this "provision stops judges from impos-
ing remedies intended to effect an overall modernization of local
prison systems or provide an overall improvement in prison condi-
tions" by "limit[ing] remedies to those necessary to remedy the
proven violation of federal rights"). The PLRA also provides an ave-
nue for states to end their obligations under consent decrees providing
for greater prospective relief than that required by federal law:

           IMMEDIATE TERMINATION OF PROSPECTIVE RE-
_________________________________________________________________
1 The Inmates' position with respect to the constitutionality of
§ 3626(b)(2) is supported by a joint brief of amici curiae filed by the
Legal Aid Society of the City of New York, the Youth Law Center,
Human Rights Watch, and the National Women's Law Center. The
United States, which has intervened in the appeal pursuant to 28
U.S.C.A. § 2403(a) (West 1994) (permitting the United States to inter-
vene in any action in which the constitutionality of an act of Congress
affecting the public interest is questioned), has filed a brief arguing that
§ 3626(b)(2) passes constitutional muster.

                     4
          LIEF.--In any civil action with respect to prison conditions,
          a defendant or intervener shall be entitled to the immediate
          termination of any prospective relief if the relief was
          approved or granted in the absence of a finding by the court
          that the relief is narrowly drawn, extends no further than
          necessary to correct the violation of the Federal right, and
          is the least intrusive means necessary to correct the violation
          of the Federal right.

18 U.S.C.A. § 3626(b)(2). However, a court is prohibited from termi-
nating prospective relief if it determines that"prospective relief
remains necessary to correct a current or ongoing violation of the
Federal right." 18 U.S.C.A. § 3626(b)(3). A state may seek termina-
tion of prospective relief under § 3626(b)(2) even if the relief was
approved before enactment of the PLRA. Prison Litigation Reform
Act, Pub. L. No. 104-134, § 802(b)(1), 110 Stat. 1321, 1321-70
(1996) (to be codified at 18 U.S.C.A. § 3626 (note)).

III.

The Inmates first maintain that the district court improperly con-
strued § 3626(b)(2) to require termination of the consent decree to the
extent that it provided for prospective relief greater than that neces-
sary to correct a violation of a federal right. The Inmates urge us,
instead, to construe the term "Federal right" to include rights con-
ferred by consent decrees. See Gates v. Gomez , No. 9-87-1536 (E.D.
Cal. July 22, 1996) (denying a motion for termination of an order
entered pursuant to a previously approved consent decree on the basis
that approval of the consent decree created a federal right, so that the
subsequent order constituted a determination that the defendant had
violated the plaintiffs' federal rights, thereby satisfying the require-
ments for prospective relief under § 3626(a)(1)(A)). The Inmates
maintain that such a construction of § 3626(b)(2) would render termi-
nation of the consent decree unnecessary, thereby obviating the need
to consider the constitutional issues presented by this appeal. See
Crowell v. Benson, 285 U.S. 22, 62 (1932) (noting the duty of this
court to construe a statute in a manner that avoids constitutional ques-
tions whenever such a construction is "fairly possible").

The Inmates would have us construe the term "Federal right" to
include prospective relief contained in a consent decree. Under the

                    5
Inmates' proposed interpretation of the term "Federal right,"
§ 3626(b)(2) would provide that the district court is required to termi-
nate prospective relief if it was approved in the absence of a finding
"that the relief is narrowly drawn, extends no further than necessary
to correct the violation of the [prospective relief], and is the least
intrusive means necessary to correct the violation of the [prospective
relief]." Obviously, such a reading renders the provision nonsensical
because under it, the district court would never be able to terminate
a consent decree. Consequently, the Inmates' proposed reading of the
statute is at odds with Congress' purpose in enacting the PLRA,
namely, to relieve states of the onerous burden of complying with
consent decrees that often reach far beyond the dictates of federal law.
See H.R. Rep. No. 21, at 8-9. Our duty to construe statutes so as to
avoid constitutional problems does not require us to adopt a construc-
tion that renders the statute meaningless or nonsensical, see Plaut v.
Spendthrift Farm, Inc., 115 S. Ct. 1447, 1452 (1995), nor does it
require us to interpret a statute in a manner clearly contrary to con-
gressional intent, see Edward J. DeBartolo Corp. v. Florida Gulf
Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575 (1988).
Accordingly, we conclude that the term "Federal right" as used in
§ 3626(b)(2) does not include rights conferred by consent decrees
providing relief greater than that required by federal law. Thus, hav-
ing determined that a construction of the statute by which constitu-
tional issues might be avoided is not reasonably possible, we now turn
to consider the Inmates' constitutional challenges to the statute.

IV.

The Inmates next contend that § 3626(b)(2) offends the doctrine of
separation of powers. Although the separation-of-powers doctrine is
not explicitly stated in the Constitution, it nevertheless is deeply
rooted in our jurisprudence. See National Mut. Ins. Co. v. Tidewater
Transfer Co., 337 U.S. 582, 590-91 (1949) (Jackson, J.). As the
Supreme Court has noted, the separation of powers"is not merely a
matter of convenience . . . . Its object is basic and vital, namely, to
preclude a commingling of these essentially different powers of gov-
ernment in the same hands." O'Donoghue v. United States, 289 U.S.
516, 530 (1933) (citation omitted); see also Sinking-Fund Cases, 99
U.S. 700, 718 (1878) (noting that "[t]he safety of our institutions
depends in no small degree on a strict observance of th[e] salutary

                    6
rule" that "[o]ne branch of the government cannot encroach on the
domain of another without danger"). Thus, the separation-of-powers
doctrine "is a prophylactic device, establishing high walls and clear
distinctions because low walls and vague distinctions will not be judi-
cially defensible in the heat of interbranch conflict." Plaut, 115 S. Ct.
at 1463.

The Inmates argue that § 3626(b)(2) violates the separation-of-
powers doctrine in two ways. First, the Inmates assert that
§ 3626(b)(2) requires courts to reopen judgments that have long since
become final, thereby violating the rule that Congress may not inter-
fere with the final judgments of Article III courts. See Plaut, 115 S.
Ct. at 1453. The Inmates also argue that § 3626(b)(2) mandates the
result in particular cases without changing the applicable law, another
violation of the separation-of-powers doctrine. See United States v.
Klein, 80 U.S. (13 Wall.) 128, 146-47 (1871). Neither of these con-
tentions is persuasive.

A.

The Inmates first maintain that § 3626(b)(2) requires the court to
reopen a final judgment in violation of the separation-of-powers prin-
ciples recently enunciated in Plaut. See Plaut, 115 S. Ct. at 1453. In
Plaut, the Court declared 15 U.S.C.A. § 78aa-1(b) (West Supp. 1996),
unconstitutional as a violation of the separation-of-powers doctrine.
Plaut, 115 S. Ct. at 1453. Section 78aa-1(b) required courts to reopen
securities fraud cases that had been dismissed on statute-of-limitations
grounds following the decision of the Court in Lampf, Pleva, Lipkind,
Prupis & Petigrow v. Gilbertson, 501 U.S. 350 (1991) (adopting uni-
form limitations period for civil actions under§ 10(b) of the Securi-
ties Exchange Act), regardless of the fact that the cases were no
longer pending on direct review. Plaut, 115 S. Ct. at 1451. Noting
that Article III "gives the Federal Judiciary the power, not merely to
rule on cases, but to decide them, subject to review only by superior
courts in the Article III hierarchy," the Court concluded that § 78aa-
1(b) violated the separation-of-powers doctrine by interfering with the
"judicial Power . . . to render dispositive judgments." Id. at 1453
(internal quotation marks omitted). The Inmates argue that
§ 3626(b)(2) is unconstitutional under Plaut because it mandates the

                     7
reopening of final judgments by requiring district courts to terminate
consent decrees that were approved before the passage of the PLRA.

The Inmates' argument fails because the consent decree at issue
here was not a final judgment for separation-of-powers purposes. Of
course, a judgment at law is immune to subsequent changes in the
law. See Pennsylvania v. Wheeling & Belmont Bridge Co., 59 U.S.
(18 How.) 421, 431 (1855) (noting that a judgment for damages is
"beyond the reach of the power of congress"). Thus, as made clear by
the Court in Plaut, an attempt to alter legislatively a legal judgment
violates the separation-of-powers doctrine. A judgment providing for
injunctive relief, however, remains subject to subsequent changes in
the law. See System Fed'n No. 91 v. Wright, 364 U.S. 642, 651-52
(1961); Wheeling & Belmont Bridge Co., 59 U.S. (18 How.) at 431-
32;2 see also Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367,
379 (1992) (noting distinction between "`restraints that give protec-
tion to rights fully accrued upon facts so nearly permanent as to be
substantially impervious to change, and those that involve the super-
vision of changing conduct or conditions and are thus provisional and
tentative'") (quoting United States v. Swift & Co., 286 U.S. 106, 114
(1932)). These principles apply equally to consent decrees and liti-
gated judgments. See System Fed'n No. 91, 364 U.S. at 650-51; Rufo,
502 U.S. at 379-80.

As the Inmates readily acknowledge, the consent decree at issue
here provides for prospective relief and is subject to the continuing
supervisory jurisdiction of the district court. As such, the judgment
approving the decree is not similar to a judgment for money damages.
Rather, it is akin to a final judgment granting injunctive relief, and
thus it is subject to subsequent changes in the law. See Rufo, 502 U.S.
at 388 ("A consent decree must of course be modified if, as it later
turns out, one or more of the obligations placed upon the parties has
become impermissible under federal law.").3 Accordingly, we con-
_________________________________________________________________
2 Indeed, the Court noted in Plaut that "nothing in our holding today
calls . . . into question" the decision in Wheeling & Belmont Bridge Co.
Plaut, 115 S. Ct. at 1459.
3 Indeed, the consent decree recognizes this principle by providing that
"[a]ny disputed petition for modification shall be reviewed by the Court
under the applicable law pertaining to modification of Consent Decrees."
J.A. 85.

                    8
clude that § 3626(b)(2) does not mandate the reopening of final judg-
ments in violation of the separation-of-powers doctrine.

B.

The Inmates also maintain that § 3626(b)(2) violates the
separation-of-powers doctrine by prescribing a rule of decision with-
out changing the underlying law. See Klein, 80 U.S. (13 Wall.) at
146-47. In Klein, the Court considered the constitutionality of legisla-
tion providing that a presidential pardon constituted conclusive evi-
dence that the pardoned individual had been disloyal to the United
States. Id. at 143-44. The act also provided that a pardon could not
be used as evidence of loyalty in a suit to recover confiscated property
and directed the Court to dismiss all cases pending on appeal in which
property or proceeds had been recovered based on a pardon. Id. The
Court declared the statute unconstitutional because it amounted to an
attempt to prescribe a rule of decision for pending cases in violation
of the separation-of-powers doctrine. Id. at 147. Relying on Klein, the
Inmates assert that § 3626(b)(2) mandates a rule of decision by
requiring a district court to terminate a consent decree upon determin-
ing that the decree grants relief greater than that required by federal
law.

While the Court has never determined the precise scope of Klein,
at the very least it is clear that Congress does not mandate a rule of
decision when it amends the law underlying a pending case. See
Plaut, 115 S. Ct. at 1452-53; see also Robertson v. Seattle Audubon
Soc'y, 503 U.S. 429, 441 (1992) (declining to decide whether an act
of Congress was unconstitutional under Klein because the act
amended applicable law). The Inmates maintain that this principle
does not save the PLRA because § 3626(b)(2) does not change the
applicable law, namely, the Eighth Amendment. Since Congress lacks
power to change the Eighth Amendment, or in any event has not done
so here, the Inmates argue, § 3626(b)(2) is unconstitutional under
Klein.

The Inmates fail to understand that the applicable law is not the
Eighth Amendment, but rather is the authority of the district court to
award relief greater than that required by federal law. The consent
decree approved by the district court indisputably provides for pro-

                    9
spective relief greater than that required by the Eighth Amendment.
See Plyler v. Evatt, 924 F.2d 1321, 1327 (4th Cir. 1991). That being
the case, it is the authority of the district court to approve relief
greater than that required by the Eighth Amendment, not the Eighth
Amendment itself, that is at stake. In enacting the PLRA, Congress
has deprived district courts of this authority, and in so doing has
unquestionably amended the law applicable to this case.

Moreover, even if § 3626(b)(2) did not amend the applicable law,
the Inmates would be unable to persuade us that it mandates a rule of
decision. While § 3626(b)(2) requires a district court to terminate pro-
spective relief that was approved in the absence of a finding that the
relief is no greater than necessary to correct the violation of a federal
right, it does not purport to state how much relief is more than neces-
sary. In short, § 3626(b)(2) provides only the standard to which dis-
trict courts must adhere, not the result they must reach. Accordingly,
because § 3626(b)(2) amends the applicable law and does not dictate
a rule of decision, we conclude that it is not unconstitutional under
Klein.

V.

The Inmates further argue that § 3626(b)(2) violates the equal pro-
tection principles encompassed by the Fifth Amendment. See
Mathews v. De Castro, 429 U.S. 181, 182 n.1 (1976) (explaining that
the Due Process Clause of the Fifth Amendment "encompasses equal
protection principles"). In considering an equal protection challenge,
we generally will presume the legislation at issue to be valid and will
uphold the statute if the classification it draws is rationally related to
a legitimate purpose. See City of Cleburne v. Cleburne Living Ctr.,
Inc., 473 U.S. 432, 440 (1985). If, however, the statute employs a sus-
pect class or burdens the exercise of a constitutional right, we exercise
strict scrutiny review, upholding the statute only if it is narrowly tai-
lored to serve a compelling state interest. Id. Here, the Inmates argue
that § 3626(b)(2) singles out the class of prison inmates and burdens
their fundamental right of access to the courts. 4 Accordingly, the
Inmates claim, the provision is subject to strict scrutiny.
_________________________________________________________________
4 Inmates do not contend that they are members of a suspect class. See
Moss v. Clark, 886 F.2d 686, 689-90 (4th Cir. 1989).

                    10
The Inmates are correct, of course, that the right of access to the
courts is fundamental, see Wolff v. McDonnell , 418 U.S. 539, 578-79
(1974), and that burdens upon that right therefore must survive the
most exacting constitutional review, see City of Cleburne, 473 U.S.
at 440. However, by its terms § 3626(b)(2) neither prohibits prisoners
from filing civil suits challenging the conditions of their confinement
nor impedes their ability to do so.5 Undeterred, the Inmates maintain
that they possess a fundamental right "to enforce the successful
result" of a civil suit, Appellants' Br. 32, and argue that § 3626(b)(2)
burdens that right by prohibiting them from enforcing the terms of the
consent decree.

We are unpersuaded. The right of access to the courts is the "right
to bring to court a grievance that the inmate wished to present," and
violations of that right occur only when an inmate is "hindered [in]
his efforts to pursue a legal claim." Lewis v. Casey, 116 S. Ct. 2174,
2180-81 (1996). We have little trouble accepting the proposition that
the right of access to the courts necessarily includes the right to
enforce a judgment once it is obtained. But, § 3626(b)(2) does not
burden this right; it merely limits the substantive relief to which the
Inmates are entitled. Simply put, the Inmates have confused the right
of access to the courts with the scope of the available substantive
relief. Under the PLRA, the Inmates remain free to bring civil rights
actions challenging the constitutionality of conditions in South Caro-
lina prisons and are entitled to enforce judgments rendered on those
claims. The limitation imposed by § 3626(b)(2) on the relief available
in such suits does nothing to burden this right. Accordingly, we con-
clude that § 3626(b)(2) does not burden a fundamental right and
hence is subject only to rational-basis review. See FCC v. Beach
Communications, Inc., 508 U.S. 307, 313 (1993).

Legislation that neither employs a suspect class nor burdens a fun-
damental right "is accorded a strong presumption of validity," Heller
v. Doe, 509 U.S. 312, 319 (1993), and "must be upheld against equal
protection challenge if there is any reasonably conceivable state of
_________________________________________________________________
5 In making this statement, we note that other provisions of the PLRA
impose certain limitations upon prisoners' ability to pursue civil rights
claims. Those provisions are not before us in this appeal, and accordingly
we do not consider whether they burden the right of access to the courts.

                    11
facts that could provide a rational basis for the classification," Beach
Communications, Inc., 508 U.S. at 313. Moreover, the burden rests on
the one challenging the legislation to disprove the existence of "every
conceivable basis which might support it." Lehnhausen v. Lake Shore
Auto Parts Co., 410 U.S. 356, 364 (1973) (internal quotation marks
omitted). Rational basis review is thus "a paradigm of judicial
restraint," Beach Communications, Inc., 508 U.S. at 314, prohibiting
us from "sit[ting] as a superlegislature to judge the wisdom or desir-
ability of legislative policy determinations" underlying the legislation,
City of New Orleans v. Dukes, 427 U.S. 297, 303 (1976) (per curiam).
Once we have determined that there exists a plausible reason for the
congressional action--and regardless of whether that reasoning actu-
ally motivated Congress--our inquiry is at an end. United States R.R.
Retirement Bd. v. Fritz, 449 U.S. 166, 179 (1980).

The Inmates concede, and we agree, that Congress has a legitimate
interest in preserving state sovereignty by protecting states from over-
zealous supervision by the federal courts in the area of prison condi-
tions litigation. Moreover, § 3626(b)(2) is an eminently rational
means of accomplishing this congressional purpose. Section
3626(b)(2) addresses the problem of overbearing court supervision by
forbidding courts to intrude to any degree greater than that required
by federal law. Whether Congress has made a wise choice is beyond
our purview; our concern is only whether the method employed is
rationally related to a legitimate purpose. Section 3626(b)(2) satisfies
this standard.

VI.

The Inmates' final challenge to the constitutionality of § 3626(b)(2)
consists of an assertion that the provision violates the Due Process
Clause of the Fifth Amendment. See U.S. Const. amend. V ("No per-
son shall be . . . deprived of life, liberty, or property, without due pro-
cess of law . . . ."). The Inmates raise two due process challenges,
which we address seriatim.

A.

The Inmates claim that § 3626(b)(2) violates the Due Process
Clause of the Fifth Amendment in that it deprives them of a property

                     12
interest--the rights afforded by the consent decree--without due pro-
cess of law. Due process includes both procedural and substantive
components. See Love v. Pepersack, 47 F.3d 120, 122 (4th Cir.), cert.
denied, 116 S. Ct. 64 (1995). In order to prevail on a procedural due
process claim, the Inmates must show that they have a property inter-
est in the consent decree of which they have been deprived without
due process of law. See Sylvia Dev. Corp. v. Calvert County, Md., 48
F.3d 810, 826 (4th Cir. 1995). Substantive due process is far narrower
in scope than procedural due process, see Love , 47 F.3d at 122, and
requires the Inmates to show not only that they have been deprived
of a property interest, but also that the action causing the deprivation
"falls so far beyond the outer limits of legitimate governmental action
that no process could cure the deficiency," Sylvia Dev. Corp., 48 F.3d
at 827. The Inmates have not troubled themselves to specify whether
their due process claim is procedural or substantive in nature, but in
the end it makes no difference because both tests require a showing
that the Inmates cannot make--that they have a property interest in
the rights conferred by the consent decree.

The Inmates' assertion of a property right in the consent decree
rests on the vested-rights doctrine, which provides that "[i]t is not
within the power of a legislature to take away rights which have been
once vested by a judgment." McCullough v. Virginia, 172 U.S. 102,
123 (1898). The vested-rights doctrine is analogous to the separation-
of-powers rule that Congress may not mandate the reopening of final
judgments; importantly, both rules apply only when a final judgment
has been rendered. See Axel Johnson Inc. v. Arthur Andersen & Co.,
6 F.3d 78, 83-84 (2d Cir. 1993). And, just as a judgment approving
prospective relief is not a final judgment for purposes of the
separation-of-powers analysis, neither is it a final judgment for pur-
poses of the vested-rights doctrine. See Fleming v. Rhodes, 331 U.S.
100, 107 (1947) (holding that "[f]ederal regulation of future action
based upon rights previously acquired . . . is not prohibited by the
Constitution"); cf. Landgraf v. USI Film Prods., 511 U.S. 244, 274
(1994) (noting that an injunction "operates in futuro" and that a plain-
tiff has no vested rights in an injunctive decree) (internal quotation
marks omitted). Accordingly, we conclude that the Inmates had no
property right in the continued enforcement of a decree granting pro-
spective relief.

                    13
B.

The Inmates next raise a due process challenge to§ 3626(b)(2) on
the basis that it operates retroactively. The Inmates rely on the rule
set forth in Pension Benefit Guaranty Corp. v. R.A. Gray & Co., 467
U.S. 717 (1984), that retroactive application of legislation must pass
a due process test not required for legislation having only future
effects, namely, "that the retroactive application of the legislation
[must be] justified by a rational legislative purpose." Id. at 730 (citing
Usery v. Turner Elkhorn Mining Co., 428 U.S. 1, 16-17 (1976)). The
Inmates assert that, regardless of whether the prospective application
of § 3626(b)(2) passes constitutional muster, there is no rational legis-
lative purpose justifying the retroactive application of § 3626(b)(2).

The simple response to this argument is found in Landgraf, in
which the Court noted the well-settled principle that "[w]hen the . . .
statute authorizes or affects the propriety of prospective relief, appli-
cation of the new provision is not retroactive." Landgraf, 511 U.S. at
273 (citing American Steel Foundries v. Tri City Cent. Trades
Council, 257 U.S. 184, 201 (1921)). That is precisely the case here.

VII.

In sum, we hold that 18 U.S.C.A. § 3626(b)(2), as amended by the
PLRA, offends neither the separation-of-powers doctrine, Fifth
Amendment equal protection principles, nor the Due Process Clause
of the Fifth Amendment. We also hold that the term"Federal right"
as used in § 3626(b)(2) does not include rights conferred by consent
decrees to the extent those rights rise above the requirements of fed-
eral law. Accordingly, we affirm the order of the district court termi-
nating the consent decree.

AFFIRMED

                     14